                      Case 2:19-cv-02923 Document 1 Filed 04/16/19 Page 1 of 7 Page ID #:1



             1   PAUL N. ANDONIAN/SBN 234070
                 HEMAR, ROUSSO & HEALD, LLP
            2    15910 Ventura Blvd., l2'n Floor
                 Encino, California 91436
             J   (818) s01-3800
                 Fax: (818) 501-2985
            4    oandonianØ.hrhlaw. co m

             5
                 Refer to File No.: 4551-20180803-PNA
             6
                 Attorneys for Plaintiff
             7

             8                                 IN THE UNITED STATES DISTRICT COURT
             9                         CALIFORNIA CENTRAL DISTRICT, LOS ANGELES
            10

            l1   CENTENNIAL BANK, an Arkansas state                  CASE NO.    :

                 bank,
            t2                                                       IN ADMIRALTY
            13                             Plaintiff(s),             VERIFIED COMPLAINT /N IT^EM AND
                         V                                           IN PE RS O NAM FOR FORECLOSURE,
            t4                                                       OF PREFERRED SHIP'S MORTGAGE
                 DAVID   S. EFFRESS aKa DAVID SCOTT                  AND DEFICIENCY JUDGMENT
€_É:f'
            15   EFFRESS aKa DAVID EFFRESS, IN
ã*Yl<            Personam;
:
¿58õ
    d;æ


.. E,lr v
            t6   AURA, Hull No. BEYKK006E0I1, its engines,
                 machinery, appurtenances, etc (the "Vessel") In )
            t7   Rem,                                            )
                                                                 )
            18                                                   )
                                      Defendant(s)               )
            19
                                                                 )
            20

            2l
            22           Plaintiff CENTENNIAL BANK,        an Arkansas state bank,   ("PLAINTIFF"),   as successor in interest

            23   to SGB FINANCE NORTH AMERICA, INC. ("SGB") hereby alleges:
            24                                                       I.
            25           This Courthas subjectmatterjurisdictionpursuantto 28 U.S.C. $$      l33l   and 1333(1) andthe Ship
            26   Mortgage Act,46 U.S.C. $$ 30101 and 31301 - 31343" This action is a maritime and admiralty claim
            27   within the provisions of Rule 9(h) of the Federal Rules of Civil Procedure and within the Supplemental
            28   Rules for Certain Admiralty and Maritime Claims and of this Honorable Court.


                                                                      1
                    Case 2:19-cv-02923 Document 1 Filed 04/16/19 Page 2 of 7 Page ID #:2




           I                                                         il.
          2           At all times material herein, Defendant AURA, Hull No. BEYKK006E011 its engines, machinery,
           a
           J   boilers, tackle, furniture, licenses, masts, bowsprit, boat, anchors, cables, chains, rigging, tackle, apparel,

           4   and all other appurtenances, etc. (the "Vessel") was a vessel duly documented under the laws of the United

           5   States and was owned by Defendant        DAVID   S. EFFRESS aka      DAVID SCOTT EFFRESS aka DAVID
           6   EFFRESS, In Personam ("Defendant Owner"). On information and belief, PLAINTIFF alleges the

           7   approximate value of the Vessel is $165,000.00.

           8                                                        ilI.
           9           At all times material herein, PLAINTIFF was authorized to do business or maintain suit in the State

          10   of California.
          11                                                         IV.
          t2           Defendant Owner and Defendant Vessel are present within this district and within the jurisdiction

          13   of this Court.
          14                                                         V.
3!fe
€-9¡i
          15           That on or about November 5,2011, Defendant Owner executed and delivered to PLAINTIFF's
; ovx
? Q xl:
Ë F Éæ
ú 3 éâ    I6 Predecessor-in-interest SGB, for valuable consideration, a written MARINE NOTE AND SECURITY
          T7   AGREEMENT ("Promissory Note") in the principal sum of          $25   8,362.8I plus interest at the rate of 5.99o/o
          18   per annum. A true and correct copy of the Promissory Note is attached hereto as Exhibit               "l"   and is

          T9   incorporated herein by this reference.

          20                                                         VI.
          2T           That on or about November 5,2011, Defendant Owner granted a Preferred Ship Mortgage
          22   ("Mortgage") for 5258,362.81 to SGB. A true and correct copy of the Mortgage is attached hereto                 as

          ¿J   Exhibit "2" and is incorporated herein by this reference. The Mortgage was then duly recorded at the
          24   National Vessel Documentation Center against the Vessel, and in all respeets qualified as a Preferred
          25   Mortgage under 46 U.S.C. $$ 31322 and3I325. This Preferred Ship Mortgage on the Vessel secures the
          26   Promissory Note. A true and correct copy of the Certificate of Documentation for the Vessel as well as
          27   certain Coast Guard Vessel Documentation with respect to the Vessel are attached hereto as Exhibit "3 "
          28   and are incorporated herein by this reference.


                                                                      .|
                        Case 2:19-cv-02923 Document 1 Filed 04/16/19 Page 3 of 7 Page ID #:3



               I                                                         VII.
               2          Thereafter PLAINTIFF became the successor-in-interest to SGB with regard to the Promissory

               J   Note, the Mortgage, and all ancillary agreements, obligations and rights related thereto. SGB transferred

               4   the Promissory Note, the Mortgage, all ancillary agreements, obligations and rights related thereto to THE

               5   BANK OF HAMPTON ROADS D/B/A SHORE PREMIER ALLIANCE. A true and correct copy of                             an

               6   allonge evidencing this transfer is attached to the Promissory Note as the last page of Exhibit "1".
               7   Thereafter, through a series of mergers, the Promissory Note, the Mortgage, and all ancillary agreements,

               8   obligations and rights related thereto, were transferred to Union Bank & Trust, a Virginia State Bank. A

               9   true and correct copy of a letter describing these mergers is attached hereto as Exhibit "4" and is
              10   incorporated herein by this reference. Finally, PLAINTIFF purchased the Promissory Note, the Mortgage,

              11   and all ancillary agreements, obligations and rights related thereto, and thereby became the holder and

              T2   owner of the loan documents which are the subject of this lawsuit. A true and correct copy of a Bill of Sale

              13   evidencing PLAINTIFF's purchase is attached hereto as Exhibit "5" and is incorporated herein by this
È9            l4   reference.

€_i::         15                                                       VIII.
ã:"^;
              16           PLAINTIFF is the owner and holder of the Promissory Note, the Mortgage, and all ancillary
:    d   Éæ




,a
              T7   agreements, obligations and rights related thereto.

              18                                                         Ix.
              T9           There is now a default under the terms of the Promissory Note and Mortgage. The Owner
              20   Defendant defaulted under the Promissory Note and Mortgage by failing to make the monthly payment due
              2I   on May 5,2078, and numeroÌls payments due thereafter. As a result, PLAINTIFF has elected to accelerate

              22   the entire balance due under the Note and Mortgage, pursuant to the terms thereof.
              ¿J                                                          X.
              24          As of March7,20l9,the amounts due to PLAINTIFF under the Note are as follows: the principal
              25   sum of no less than $206,502.47, interest in the sum of no less than 55,620.90, late fees in the sum of no

              26   less than 5462.35, and other charges in the sum of no less than $8,251 .82, for a total amount of no less than

              27   5220,831.54. Interest continues to accrue on the principal balance at the rate of 5.99% per annum, or no
              28   less than $33.89 per day from   March7,2019.


                                                                         -J-
                   Case 2:19-cv-02923 Document 1 Filed 04/16/19 Page 4 of 7 Page ID #:4



         1                                                              xI.
         2            Defendants are liable for additional, charges, interest, penalties, and other fees, charges andlor costs
         a
         J   which continue to accrue pursuant to the agreements at issue herein. PLAINTIFF reserves the right to

         4   present and demand such additional sums at the time of trial or judgment, or amend its pleadings to

         5   correctly allege the proper amounts when they have become known. In addition, PLAINTIFF has incurred

         6   and   will continue to incur reasonable attorneys'        fees, collection costs and other expenses, and may be

         7   caused to make advances and sustain damages by reason of the defaults of the Defendants, all in amounts

         8   not presently ascertainable. PLAINTIFF reserves the right to present and demand such additional sums at

         9   the time   oftrial   or   judgment, or amend its pleadings to correctly allege the proper amounts when they have

        10   become known.

        1l                                                             XII.
        t2            That the laws of the United States provide that, upon a default of any term of a preferred mortgage,

        13   the mortgage holder may enforce its claim for possession and any outstanding indebtedness against the
  s
        t4 mortgaged         vessel, in rem, 46 U.S.C. $ 31325. Accordingly, the Mortgage provides that         if the Defendant
E S=æ   15   Owner fails to make the payments due under the Promissory Note, PLAINTIFF may take possession of and
{¿62r
Bãci9
ø¿9æ    t6 foreclose and sell the Vessel pursuant to the terms of the Promissory Note, the Mortgage, and the
        I7 requirements of 46 U.S.C. Chapter 313.
        18            \ilHEREFORE, PLAINTIFF prays for judgment                 against all Defendants as follows:

        t9              1.        That this Court decree payment due jointly and severally by the Defendant Vessel, and
        20   Defendant Owner on the Note and Mortgage for the following:

        21                        a.       The principal sum of no less than $206,502.47, interest in the sum of no less than
        22                                 $5,620.90, late fees in the sum of no less than $462.35, and other charges in the
        ¿J                                 sum of no less than $8,251.82, for a total amount of no less than $220,831 .54;
        24                        b.       Further interest due on the principal balance at the rate of 5.99% per annum, or
        25                                 no less than $3 3 .89 per day from March 7 , 2019;
        26                        c.       Additional, charges, interest, penalties, and other fees, charges and,/or costs
        27                                 which continue to accrue pursuant to the agreements at issue herein;
        28



                                                                        -4-
                   Case 2:19-cv-02923 Document 1 Filed 04/16/19 Page 5 of 7 Page ID #:5



          1                     d.     Reasonable attorneys' fees, collection costs and other expenses pursuant to the

          2                            agreements at issue herein;

          J                     e.     The costs of this action including charges for all fees for keepers and their costs

          4                            incurred in this action and for all expenses for the sale of the Vessel, her engines,

          5                            machinery, and appurtenances, etc.

          6          2.         That PLAINTIFF be adjudged the holder of a first Preferred Ship Mortgage on the Vessel

          7   for the payment of sums due, including costs and attorneys' fees, and that this Court declare the lien of the

          8   said Mortgage to be superior to all other liens which may exist against the Vessel.

          9           3.        That the Vessel be seized pursuant to the W'arrant of Arrest and sold to pay any judgment

         10   in favor of PLAINTIFF.

         11          4.         That the proceeds of the sale of the Vessel be applied and delivered to pay demands and
         t2 claims of PLAINTIFF in the amount and to the extent          as specifically set forth herein, together   with costs
         13   and attorneys' fees, and that it be declared that any and all persons, firms or corporations claiming any
 s
         I4 interest in the Vessel     are forever barred and foreclosed of and from all rights of equity or redemption or
3E9e
{9+:
         15   claim in and to the Vessel.
; ovX
2A Å-:
é8.É=
x22P.    I6           5.        That in rem process in due form of law pursuant to this Court's Admiralty and Maritime
Ca
         l7 Jurisdiction issue against the Vessel, her engines, tackle, accessories, equipment, furnishings                 and

         18   appurtenances, and the Defendants, and each of them;

         t9           6.        That at the sale of the Vessel by the U.S. Marshal or PLAINTIFF's authorized designee,
         20   PLAINTIFF be permitted to bid, without cash deposit, its judgment, accrued interest, costs and attorneys'
         2I   fees, up to the   full amount thereof.
         22

         ¿)

         24

         25

         26

         27

         28



                                                                     5
                    Case 2:19-cv-02923 Document 1 Filed 04/16/19 Page 6 of 7 Page ID #:6



           1           7.     That PLAINTIFF recover from all Defendants, jointly and severally, the amount of any

           2   deficiency, including attorney's fees, expenses and costs that may be due PLAINTIFF after applying the
           a
           J   proceeds of the sale of the Vessel to the amount of the decree herein; and

           4           8.     That PLAINTIFF have such other and further relief as in law and equity it may be entitled

           5   to receive.

           6   Dated: April 15,2019

           7
                                                        By:
           8
                                                              A         for Plaintiff
           9

          10

          11

          t2
          13

JT        I4
5!9e
          15
"¿Eäf
a,ã u"3
r; gâ
É i 9ú    t6
          17

          18

          t9
          20

          2I
          22

          23

          24

          25

          26

          27

          28



                                                                  -6-
                      Case 2:19-cv-02923 Document 1 Filed 04/16/19 Page 7 of 7 Page ID #:7




              I


              ?                            TIIS Of' ./rl\{ tilll I CA
                                                                                     ss
              3                          Fl,üfi,In/l
              t:I                 I,C             a l{*r:gele, heing          first duly srvcrm, upuu *ath deposes üntì ritates upon informttiun ittrd

              5     trelief:

              6                          ¡n nl'lice¡: of CIJ-MI'ËNNLAL BANK. an Ärkansas slate bttt:k, and holcl the pusition i:f Speci*l
              -Ì
                    Assets                            $pecinlist.

              ti                         uuihr:r"izerl tu maku this            Vcrificulion for r¡nd on b*half nf C[,NTENNL4"I, 3ÄNK, a:ld I rri*ke
              q     this Verili                   tïlr thal reilscrl

         lü                                 read th* lbregoing            VÍ"{Rtlilfit} CCII\'IPLAINT                         /lf   Rliil{ /tND ¡/f Pfi?,5¿}tr{M l"üR
         II                                          ûF I'RlfF!tt1,R[,)D IìHII]'S &'lüRTÇ¿t ün AM) üEFICIINCY JUil$þfENT                                                                ancl

          t) knou,its                     cnts. I ¿rn¡ infol'¡neii and          he   lieve thal tht rTrathirs         sl,atecl   in it tre {rue, änd un lhat ground tilege

         l3         tlur    the               statecl    in it ire tru*
         t4                       1l{y                bilities incl*tlc initiating the corn¡lluint ancl feirccfosL¡re/ilffe$l prûüos* to eollect lhe
d":l
         I5         u.l'üuur)l             by the DelÌend¡rnts

         l6                               lhe nltice¡'nt Ch:N'THNNtÅt BÅh"K respuusible for coilectirs th* amorltts nrvecl by tht:
r;ril-

         I7         dt:   l'*ndnnts        the Lranlc. I havu thu ability tc¡ r;¿¡lcu]ate 1lìs totål arlrourlt dui: ancJ owing to CIi,NTENNIAL

         l{3        BANK                 cnn vcril'y thnt {lrr: i¡müunts sel fûrlh i:r tlre fr:regcing Corr¡:lainl are tru{: ancl cùffecl.

         t9                       I      fi¡miliar r¡,ith tlrr: Pramissory Nutç              nrlrJ Pref'er:r*el Shi¡:          Mortgagr: nnd r:thur ¿l*cumûüts ref'en'sd

         ?{)        ln in the                and l'oregoirrg Corrrpl aint,

         ?r                       I       ale unclel prenulty of pujury under I.h* l¿tws cif the I.Jnitecl lilatc,s r:f AnleriÇa                                      ¿¡nd    r:l'thr; litate

         27         nl'l'rrl              th¿11
                                                             "triir
                                                  tht.forer:nirtp is !r-rrr:      ¿rltr! er¡n'ct:!.

         "l!

         .l
                                           teü ()rì   llrrs   t ,./ .   --*   olly ()l
                                                                                             Â
                                                                                          _:'Jff:^, l
                                                                                                  -rl           "----.-..-*
                                                                                                                                                          , rt   --
                                                                                                                                                                 -t
                                                                                                                              ¿v LtJ, uL I ilililfìiis\{Jü r'l()lruil,
                                                                                                                                                                        J--



         ¡*   .,!




         ?5
                                                                                                                                    Corneli¿r            {:
         2{:

         27

         ?s


                                                                                                      -   (i-
